Title: To Benjamin Franklin from Jonathan Williams, Jr., 18 April 1781
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond sir.
Nantes April 18. 1781.
It is found absolutely necessary for Mrs Williams to take a Journey & reside some time in a high Country in order to reestablish her Health. In consequence of this and in order to produce to you all my Accounts & Vouchers I have determined to go to Passy, first leaving Mrs Williams at St Germain, she recovered her Health, when she was last ill, at that Place, & it is therefore the most probable one to succeed a second time. We propose to leave this on the first of next month and as we shall travel but very slow with private Horses it will be about the 10th before we arrive.— When you have seen my Accounts I trust you will be satisfied with my Conduct and continue your Confidence in me if there should be any new supplies ordered. Mr Laurence I understand has a particular Mission to procure pecuniary Aids, and if he succeeds in this I suppose there will be purchases to make, By the Connections I have formed & the Offers of service that are made to me from every part of the Kingdom I am sure I am as able to do the Business to advantage as any man what ever. I would however reccommend that no Cloaths of any kind should be made up here. I am convinced that it is very disadvantageous. We do not want Taylors in America & we can please ourselves much better, besides Cloaths made up take up four Times the Bulk that Goods do & consequently the Difficulty in transporting them is 4 Times as great.—
When I have the pleasure of seeing you I will take the Liberty of giving you all my Ideas on this subject, in the mean Time I beg you will reccommend my Services to Mr Laurens, if he has occasion for them.—
I travelled with Mr Payne (Common Sense) from L’Orient hither, I find he is a strong Enemy to Mr D, he professes not to be so to you but on the Contrary expresses himself respectfully of you. He says however he laments that you should be the Friend & supporter of Mr D— I suspect he is a little of a Leeite tho’ he professes no attachment to him, but I am sure he is attached to Iz and they you know run in the same Line. We agree exceeding well together & are growing intimate. I confess I like him as a Companion because he is a pleasant as well as a sensible man, and I heartily wish that Party had not so good an assistant; I trust however that when he has been a little longer in Europe, & is made acquainted with Lees Rascality he will, like all other good men, dispise the Wretch.
I am with the greatest Respect & Esteem Dear & hond sir most dutifully & affectionately Yours
Jona Williams J
 
Notation: J. Williams Apr 18. 1781
